Dear Mr. Tallo:
Please be advised that the office of the Attorney General is in receipt of your opinion request, which has been assigned to me for research and reply.  As I understand your question, you inquired as to whether municipalities are exempt from paying recordation costs for filings in the mortgage and conveyance records.
Louisiana R.S. 13:4521 sets forth an exemption for the State and its subdivisions with regard to court costs.  Specifically it states:
  A. (1)  Except as provided in R.S. 13:5112, R.S. 19:15
and 116, and R.S. 48:451.3, and as hereinafter provided, neither the state, nor any officer or employee of any such governmental entity when acting within the scope and authority of such employment or when discharging his official duties shall be required to pay court costs in any judicial proceeding instituted or prosecuted by or against the state, or any such parish, municipality, or other political subdivision, board, or commission, in any court of this state or any municipality of this state
*  *  *
The above cited statute refers only to court costs in relation to suites instituted by or against the state and its subdivisions. The Louisiana legislature has remained silent on exempting the state and its subdivisions from paying recordation costs. Therefore, it is the opinion of this office that municipalities are not exempt from paying recordation costs.
I hope this opinion sufficiently answers your inquiry.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             __________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
Date Released:  December 9, 2002